DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boquet (US 7448789).
Regarding claim 1, Friedman teaches a multidirectional shaker comprising at least two milling beakers (12) which perform oscillations in a horizontal position, having a multi-part pendulum drive (20), wherein the pendulum drive comprises at least one eccentric shaft rotatably mounted about a vertical eccentric axis, at least two rockers  (10) for holding the milling beakers (12), which rockers are each mounted about a vertical oscillation axis so as to be capable of oscillation and are connected via couplers to the eccentric shaft, a motor unit (M) coupled with the eccentric shaft as a drive for the eccentric shaft.  (Refer to Figure 1) Applicants further recite “optionally further components, wherein a rotary movement of the eccentric shaft can be converted via the couplers into an oscillating movement of the rockers, characterized in that; and wherein the center of gravity of the pendulum drive in a horizontal center of gravity plane is at least substantially equidistant from both oscillation axes.”  Applicant recite “optionally” and therefor the recitation is not required by the prior art.
Regarding claim 2, the motor unit (M), the eccentric shaft (20) and the rockers (10), as well as optionally further components of the pendulum drive, are arranged and/or mounted on a common base plate and together with the base plate (15) form a system capable of oscillation.  (Refer to claim 1 rejection regarding “optionally” and Figures 1 and 2)
Regarding claim 3, the rockers (10) are arranged mirror-symmetrically with respect to the motor unit (M) and/or to the eccentric shaft (20) and in that, preferably, the center of gravity of the pendulum drive lies on the axis of symmetry.  (Refer to Figures 1 and 2)
Regarding claim 4, the center of gravity of the pendulum drive and the oscillation axes form a preferably isosceles triangle in the center of gravity plane.  (Refer to Figures 1 and 2)
Regarding claim 5, the eccentric axis intersects the median of the side line, passing through the oscillation axes, of the triangle formed in the center of gravity plane by the center of gravity of the pendulum drive and the oscillation axes.  (Refer to Figures 1 and 2)
Regarding claim 6, the oscillation axes and a vertical axis through the center of gravity of the motor unit (M) form an isosceles triangle in the center of gravity plane.  (Refer to Figures 1 and 2)
Regarding claim 7, the center of gravity of the pendulum drive lies on the median of the side line, passing through the oscillation axes, of the triangle formed in the center of gravity plane by the oscillation axes and the vertical axis through the center of gravity of the motor unit (M).  (Refer to Figures 1 and 2)
Regarding claim 8, a frame, grid or rack (refer to Figure 1) like bearing structure for the shaft (20) bearing of the eccentric shaft and, preferably, for bearing the rockers is provided.
Regarding claim 9, an adjusting device for the preferably automatic adjustment of the position of the motor unit (M) and/or of the position of at least one balancing weight is provided.  (Refer to Figure 1)
Regarding claim 10,  a vibration mill in at least two milling beakers (12) which perform oscillations in a horizontal position, wherein the vibration mill comprises a multi-part pendulum drive having an eccentric shaft (20) rotatably mounted about a vertical eccentric axis, two rockers (10) for holding the milling beakers, which rockers are each mounted about a vertical oscillation axis so as to be capable of oscillation and are connected via couplers to the eccentric shaft, a motor unit (M) coupled with the eccentric shaft as a drive for the eccentric shaft, and optionally further components, and wherein a rotary movement of the eccentric shaft is converted via the couplers into oscillating movements of the rockers, in particular for milling a milling material by means of a vibration mill as claimed in one of the preceding claims, characterized in that the motor unit (M) and/or at least one balancing weight of the pendulum drive is so displaced and/or adjusted, preferably automatically, that the center of gravity of the pendulum drive in a horizontal center of gravity plane is at least substantially equidistant from both oscillation axes.  (Refer to claim 1 rejection, Figures 1 and 2)
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798